Dear Mr. McGee:
You have requested of this office an opinion concerning the propriety of allowing hospital service districts to credit a patient's property tax contributions.  Specifically, contributions dedicated to the hospital would be used to minimize out-of-pocket expenses, subject to a lifetime maximum.
The legislature has addressed the concerns regarding a hospital service district's ability to compete in its field. R.S. 46:1071 provides the following:
The legislature hereby finds that the market for health care services is becoming increasingly competitive.  The legislature finds that the hospital and other health care providers are contracting to engage in economic joint ventures or form partnerships to offer integrated health care services to the public.  The legislature finds that this increasing competition is forcing hospitals and other health care providers to develop market strategies and strategic plans to effectively compete. The legislature further finds that hospital service districts are presently at a competitive disadvantage.  The legislature hereby declares that the purpose of R.S. 46:1071 through 1076 is to enhance the ability of a hospital service district to compete effectively and equally in the market for health care services.  Towards this end, the provisions of R.S. 46:1071 through 1076 shall be construed liberally.
R.S. 46:1072 sets forth the following relevant definition:
(3) "Market strategies" means any plan, strategy, or device developed or intended to promote, sell, or offer to sell any hospital health service.
Clearly the intent of a property tax credit is to generate additional business for the hospital service district.  Such a plan would provide an incentive for property owners to choose this health care alternative. Therefore, such a plan should be characterized as a market strategy.
R.S. 46:1073 authorizes hospital service districts to implement market strategies.  It provides in pertinent part the following:
A.  In addition to powers and duties otherwise provided and notwithstanding any law to the contrary, a hospital service district may develop marketing strategies for its existing hospital health services or any hospital health service to be provided in the future . . .
Our research failed to find any prohibition on implementing marketing strategies of this nature.  Consequently, it is the opinion of this office that such a plan is consistent with the legislative intent expressed in R.S. 46:1071.  Providing a tax credit for a patient's out-of-pocket expenses enhances a hospital service district's ability to compete.
I trust this answers your inquiry.  Please do not hesitate to contact me if I can be of further assistance.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR:rjh 0505l